Citation Nr: 1815749	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-21 109A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date prior to September 30, 2008 for the grant of a 70 percent rating for generalized anxiety disorder.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from December 2000 to December 2004.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.
 

FINDING OF FACT

The Veteran did not file a claim for an increased rating for his generalized anxiety disorder prior to September 30, 2008, and it was not first factually ascertainable within a year prior to that date that the criteria for an increased rating were met.


CONCLUSION OF LAW

The criteria for an effective date prior to September 30, 2008 for the grant of a 70 percent rating for generalized anxiety disorder have not been met.  38 U.S.C. § 5110 (b)(2) (2012); 38 C.F.R. §§ 3.400, 4.130, Diagnostic Code 9400 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Analysis

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Under governing law, the effective date of an award of increased compensation may, however, be established at the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application for an increased evaluation is received within one year from that date.  38 U.S.C. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125, 126 (1997).  An increase in a veteran's service-connected disability must have occurred during the one year prior to the date of the Veteran's claim in order to receive the benefit of an earlier effective date.  Gaston v. Shinseki, 603 F.3d 979, 984 (Fed. Cir. 2010).  If the increase in severity occurred more than one year prior to the application for benefits, 38 C.F.R. § 3.400(o)(2) does not apply.

VA or uniformed services medical records may form the basis of an informal claim for increased benefits where a formal claim for service connection has already been allowed. 38 C.F.R. § 3.157.  Under the provisions of 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this regulation apply only when such reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission. 38 C.F.R. § 3.157(b).

Service connection for generalized anxiety disorder was granted in a June 2005 rating decision, and a 10 percent rating was assigned.  The Veteran did not appeal that decision.  

The Veteran filed a claim for increased compensation dated September 30, 2008.  A January 2009 rating decision granted a rating of 30 percent, effective September 30, 2008, and the Veteran appealed the rating assigned.  In an October 2010 decision, the Board granted an increased rating of 50 percent.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court), which set aside the Board's decision and remanded the appeal to the Board for action consistent with the Court's decision. In a May 2013 decision, the Board granted a rating of 70 percent for generalized anxiety disorder.  The July 2013 rating decision implemented the Board's decision and assigned an effective date of September 30, 2008 to the rating.  The Veteran then appealed with regard to the effective date.  

A review of the record indicates that there was no documentation that can be construed as an informal claim for benefits dated between the June 2005 rating decision and the September 2008 claim for an increased rating.  The Veteran has not identified such a document.

Thus, the claim rests upon whether it was first factually ascertainable within a year prior to September 30, 2008 that the Veteran's service-connected generalized anxiety disorder warranted a 70 percent rating. 

A review of the record shows that VA treatment records dated back to June 2008 are of record.  An October 2008 treatment note states that the Veteran had come to the Emergency Department requesting medication for his mental health symptoms, and he was given medication to help him sleep until he could be seen in the Mental Health Clinic.  The note indicates that the Veteran had been on medication at some earlier time, but he could not remember the name of the medication and no time frame for that treatment was identified.  Several treatment notes dated from October 2008 forward indicate that the Veteran was last seen for psychiatric treatment in 2004 in San Diego.  Consequently, there is no evidence from which it is factually ascertainable that a 70 percent rating was first warranted for generalized anxiety disorder within a year prior to September 30, 2008.

In light of the above, the Board determines that the evidence does not support an effective date prior to September 30, 2008 for the grant of a 70 percent rating for generalized anxiety disorder.  A claim for an increased rating was not received prior to that date, and the medical evidence does not establish that the criteria for a 70 percent rating were first met within a year prior to that date.  The claim is therefore denied.



ORDER

An effective date prior to September 30, 2008, for the grant of a 70 percent rating for generalized anxiety disorder is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


